                                                                                       Case 2:15-cv-00894-KJN Document 62 Filed 07/01/20 Page 1 of 4

                                                                                1   LAW OFFICES OF JOHN L. BURRIS
                                                                                    JOHN L. BURRIS, Esq. (SBN 69888)
                                                                                2   Airport Corporate Centre
                                                                                3   7677 Oakport Street, Suite 1120
                                                                                    Oakland, California 94621
                                                                                4   Telephone: (510) 839-5200
                                                                                    Facsimile: (510) 839-3882
                                                                                5   john.burris@johnburrislaw.com
                                                                                6   LAW OFFICES OF JOHN L. BURRIS
                                                                                7   DEWITT M. LACY, Esq. (SBN 258789)
                                                                                    K. CHIKE ODIWE, Esq. (SBN 315109)
                                                                                8   9701 Wilshire Blvd., Suite 1000
                                                                                    Beverly Hills, California 90212
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                    Telephone: (310) 601-7070
                                                                                    Facsimile: (510) 839-3882
                                                                               10
                                                                                    dewitt.lacy@johnburrislaw.com
                                           180 Montgomery Street, Suite 1200




                                                                                    chike.odiwe@johnburrislaw.com
                                            San Francisco, California 94104




                                                                               11

                                                                               12   Attorneys for Plaintiffs
                                                                                    CIARRA PARKER-LILES
                                                                               13   MARQUITA FIGURES
                                                                               14
                                                                                    DALE L. ALLEN, JR., State Bar No. 145279
                                                                               15   dallen@aghwlaw.com
                                                                                    KEVIN P. ALLEN, State Bar No. 252290
                                                                               16   kallen@aghwlaw.com
                                                                                    JOHN B. ROBINSON, State Bar No. 297065
                                                                               17   jrobinson@aghwlaw.com
                                                                                    ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                               18   180 Montgomery Street, Suite 1200
                                                                                    San Francisco, CA 94104
                                                                               19   Telephone:     (415) 697-2000
                                                                                    Facsimile:     (415) 813-2045
                                                                               20
                                                                                    Attorneys for Defendant
                                                                               21   STEVEN GARCIA and SHANE RAFTERY
                                                                               22
                                                                                                               UNITED STATES DISTRICT COURT
                                                                               23
                                                                                                               EASTERN DISTRICT OF CALIFORNIA
                                                                               24
                                                                                                                 SACRAMENTO COURTHOUSE
                                                                               25

                                                                               26
                                                                               27

                                                                               28
                                                                                                                                              STIPULATION AND ORDER TO
                                                                                                                              1                    CONTINUE TRIAL DATE
                                                                                                                                                        2:15-CV-00894-KJN

                                                                                    386294.1
                                                                                       Case 2:15-cv-00894-KJN Document 62 Filed 07/01/20 Page 2 of 4

                                                                                1    CIARRA PARKER-LILES, an individual;                   Case No.: 2:15-cv-00894-KJN
                                                                                     MARQUITA FIGURES, an individual,
                                                                                2                                                          STIPULATION AND ORDER CONTINUING
                                                                                                                  Plaintiffs,              FINAL PRETRIAL CONFERENCE AND
                                                                                3                                                          TRIAL DATES
                                                                                                v.
                                                                                4                                                          Hon. Kendall Newman
                                                                                     STEVEN GARCIA, individually and in
                                                                                5    his capacity as an officer for the Fairfield          Date:    July 13, 2020
                                                                                     Police Department; SHANE RAFTERY,                     Time:    9:00 a.m.
                                                                                6    individually and in his capacity as an                Ctrm:    25
                                                                                     officer for the Fairfield Police
                                                                                7    Department; DOES, 1-10, inclusive,
                                                                                     individually and in their capacities as
                                                                                8    officers for the Fairfield Police
                                                                                     Department,
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                                  Defendants.
                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                               Plaintiffs, CIARRA PARKER-LILES and MARQUITA FIGURES (“Plaintiffs”), by and
                                                                               12
                                                                                    though their respective counsel, and defendants STEVEN GARCIA and SHANE RAFTERY
                                                                               13
                                                                                    (“Defendants”), by and through their respective counsel, hereby stipulate as follows:
                                                                               14
                                                                                                     1. Whereas this matter is currently set for a jury trial on August 14, 2020, at 9:00
                                                                               15
                                                                                                         a.m., before the Honorable Kendall Newman in Courtroom No. 25 of the above-
                                                                               16
                                                                                                         entitled Court;
                                                                               17
                                                                                                     2. Whereas this matter is currently set for a final pretrial conference on July 13, 2020,
                                                                               18
                                                                                                         at 10:00 a.m., before the Honorable Kendall Newman in Courtroom No. 25 of the
                                                                               19
                                                                                                         above-entitled Court;
                                                                               20
                                                                                                     3. Whereas a joint pretrial statement, exhibit list, witness list, trial brief, motions in
                                                                               21
                                                                                                         limine, proposed voir dire, proposed jury instructions, and proposed verdict forms
                                                                               22
                                                                                                         were due on June 15, 2020;
                                                                               23
                                                                                                     4. Whereas the parties confirmed with the Courtroom Deputy that the above-entitled
                                                                               24
                                                                                                         Courthouse is currently closed with no set date to reopen due to the COVID-19
                                                                               25
                                                                                                         health crisis;
                                                                               26
                                                                                                     5. Whereas the parties have conferred and have agreed to continue trial in this matter
                                                                               27
                                                                                                         and as such agree, by and through their respective counsel, to the following dates:
                                                                               28
                                                                                                                                                                  STIPULATION AND ORDER TO
                                                                                                                                             2                         CONTINUE TRIAL DATE
                                                                                                                                                                            2:15-CV-00894-KJN

                                                                                    386294.1
                                                                                       Case 2:15-cv-00894-KJN Document 62 Filed 07/01/20 Page 3 of 4

                                                                                1
                                                                                                         a. Trial date: October 5, 2020
                                                                                2
                                                                                                         b. Final pretrial conference: September 7, 2020
                                                                                3
                                                                                                         c. Date to submit a joint pretrial statement, exhibit list, witness list, trial brief,
                                                                                4
                                                                                                             motions in limine, proposed voir dire, proposed jury instructions, and
                                                                                5
                                                                                                             proposed verdict forms: August 10, 2020.
                                                                                6

                                                                                7
                                                                                               IT IS HEREBY STIPULATED that good cause exists to continue the trial in this matter as
                                                                                8
                                                                                    described above.
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                               IT IS SO STIPULATED.
                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                    Dated: June 29, 2020                              LAW OFFICES OF JOHN L. BURRIS
                                                                               12

                                                                               13                                                     By:     /s/ Dewitt M. Lacy
                                                                                                                                            JOHN L. BURRIS
                                                                               14                                                           DEWITT M. LACY
                                                                                                                                            K. CHIKE ODIWE
                                                                               15                                                           Attorney for Plaintiffs
                                                                                                                                            CIARRA PARKER-LILES and MARQUITA
                                                                               16                                                           FIGURES
                                                                               17

                                                                               18   Dated: June 29, 2020                              ALLEN, GLAESSNER,
                                                                                                                                      HAZELWOOD & WERTH, LLP
                                                                               19

                                                                               20
                                                                                                                                      By:     /s/ John B. Robinson
                                                                               21                                                           DALE L. ALLEN, JR.
                                                                                                                                            KEVIN P. ALLEN
                                                                               22                                                           JOHN B. ROBINSON
                                                                                                                                            Attorneys for Defendants
                                                                               23                                                           STEVEN GARCIA and SHANE RAFTERY

                                                                               24

                                                                               25

                                                                               26
                                                                               27

                                                                               28
                                                                                                                                                               STIPULATION AND ORDER TO
                                                                                                                                          3                         CONTINUE TRIAL DATE
                                                                                                                                                                         2:15-CV-00894-KJN

                                                                                    386294.1
                                                                                       Case 2:15-cv-00894-KJN Document 62 Filed 07/01/20 Page 4 of 4

                                                                                1                                                   ORDER
                                                                                2              GOOD CAUSE APPEARING, the trial date set for August 14, 2020, is hereby vacated

                                                                                3   and continued to October 5, 2020, at 9:00 a.m., in Department 25 of the above-entitled Court, and

                                                                                4   a final pretrial conference is set for September 8, 2020, at 10:00 a.m., in Department 25 of the

                                                                                5   above-entitled Court. The joint pretrial statement, exhibit list, witness list, trial briefs, motions in

                                                                                6   limine, proposed voir dire, proposed jury instructions, and proposed verdict forms are due no later

                                                                                7   than August 10, 2020.

                                                                                8              Additionally, oppositions to motions in limine, objections to proposed voir dire, and

                                                                                9   objections to proposed jury instructions shall be filed no later than August 24, 2020.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10              IT IS SO ORDERED.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   Dated: July 1, 2020
                                                                               12

                                                                               13
                                                                                    /894.joint stip
                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20
                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26
                                                                               27

                                                                               28
                                                                                                                                                             STIPULATION AND ORDER TO
                                                                                                                                         4                        CONTINUE TRIAL DATE
                                                                                                                                                                       2:15-CV-00894-KJN

                                                                                    386294.1
